The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2015

                                      No. 04-15-00513-CR

                                      Edward HOUSTON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR7827
                       Honorable Kevin M. O'Connell, Judge Presiding

                                         ORDER
        On August 18, 2015, the trial court appointed Richard B. Dulany Jr., as Interim Chief
Public Defender, to represent Appellant on appeal. On October 2, 2015, Richard B. Dulany Jr.
filed a motion to withdraw as appellate counsel and delivered a copy to Appellant by certified
mail. See TEX. R. APP. P. 6.5. In the motion, inter alia, counsel moves to withdraw.
       On October 5, 2015, Michael D. Robbins, Assistant Public Defender in the Bexar County
Public Defender’s Office, entered his appearance as lead counsel.
       Richard B. Dulany Jr.’s motion to withdraw is GRANTED.
       We DIRECT the clerk of this court to (1) update this court’s records to show Michael D.
Robbins as Appellant’s new attorney of record in this appeal and (2) send a copy of the motion to
withdraw and the notice of appearance to Appellant by first class mail. See id. R. 6.1(c), 6.5(b).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court